Case 19-34054-sgj11 Doc 192 Filed 12/06/19           Entered 12/06/19 13:56:28         Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                        )
In re:                                                  )   Chapter 11
                                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.,1                     )   Case No. 19-34054 sgj11
                                                        )
                              Debtor.                   )
                                                        )        Re: Docket No. 41

                      WITHDRAWAL OF NOTICE OF APPEARANCE
                       AND DEMAND FOR SERVICE OF PAPERS

TO ALL PARTIES, PLEASE TAKE NOTICE THAT:



         Charles R. Gibbs, Eric C. Seitz, and Eric T. Haitz of Katten Muchin Rosenman LLP hereby

file this Withdrawal of Notice of Appearance and Demand for Service of Papers on behalf of

Highland Capital Management, L.P.

         The Debtor will continue to be represented by counsel previously approved by the United

States Bankruptcy Court for the District of Delaware.


Dated: December 6, 2019                      KATTEN MUCHIN ROSENMAN LLP

                                              /s/ Charles R. Gibbs
                                             Charles R. Gibbs (SBN: 07846300)
                                             Eric C. Seitz (SBN: 24067863)
                                             Katten Muchin Rosenman LLP
                                             1717 Main Street, Suite 3700
                                             Dallas, Texas 75201
                                             T: (214) 765-3600
                                             F: (214) 765-3602
                                             charles.gibbs@katten.com

1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters
    and service address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas,
    TX 75201.
WITHDRAWAL OF NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS                  Page 1
142491666v1
Case 19-34054-sgj11 Doc 192 Filed 12/06/19           Entered 12/06/19 13:56:28       Page 2 of 2



                                             eric.seitz@katten.com

                                                    - and –

                                             Eric T. Haitz (SBN 24101851)
                                             Katten Muchin Rosenman LLP
                                             1301 McKinney Street, Suite 3000
                                             Houston, Texas 77010-3033
                                             T: (713) 270-3410
                                             F: (713) 270-3401
                                             eric.haitz@katten.com



                                 CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Notice of Appearance and
Demand for Service of Papers was served this 5th day of December, 2019 via email through the
Bankruptcy Court’s electronic case filing system on the parties that have consented to such service.




                                              /s/ Eric T. Haitz
                                             Eric T. Haitz




WITHDRAWAL OF NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS                Page 2
